Citation Nr: 0938850	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post traumatic stress disorder (PTSD).  

(The issue of entitlement to payment of attorney fees from 
past due benefits will be the subject of a separate decision 
of the Board at a later date.)  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served in the National Guard from January 1955 to 
January 1958.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005 
of the RO, which granted service connection for PTSD and 
assigned a 10 percent rating, beginning on December 14, 2004.  
In November 2005, the RO assigned a 30 percent rating for the 
PTSD beginning on December 14, 2004.  

The Board notes that, in June 2009, the Veteran's attorney 
indicated that the Veteran was unable to attend the Board 
hearing scheduled in June 2009.  The attorney requested a 
cancellation of the hearing.  

In a June 2009 statement, the Veteran's attorney discussed 
several issues in addition to the matter of a higher 
disability evaluation for the service-connected PTSD.  
Specifically, he discussed the issue of an increased rating 
for the service-connected left lower extremity neuropathy and 
claims of service connection for onychomycosis, neuropathy of 
the right lower extremity, hearing loss, tinnitus, and 
tendinitis of the left knee; as well as entitlement to a 
total compensation rating based on individual 
unemployability.  

The Board notes that the issues of entitlement to an 
increased rating for left lower extremity neuropathy; whether 
new and material evidence has been received to reopen the 
claims for service connection for onychomycosis and 
neuropathy of the right lower extremity; and entitlement to a 
total compensation rating for individual unemployability were 
denied in a July 2008 rating decision.  The Veteran was 
notified of this decision in July 2008.  

Although not of record, it appears that the Veteran may have 
filed a Notice of Disagreement as to this rating decision 
since the Veteran's attorney refers to a Statement of the 
Case dated in March 2009.  It is not clear form the record 
whether an appeal of these issues has been perfected.  See 
38 C.F.R. § 20.302 (2009).  Thus, the Board defers any action 
on these issues at this time for further clarification.  
38 C.F.R. §§ 20.101, 20.200 (2009).  

The remaining issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
hearing loss, tinnitus and tendinitis of the left knee are 
referred to the RO for appropriate action.  

The issue of entitlement to payment of attorney fees from 
past due benefits is also shown to have been certified to the 
Board as on appeal.  At the time of the April 2005 and 
December 2005 Attorney Fee Eligibility Decisions on appeal, 
payment of attorney fees in proceedings before VA personnel 
and before the Board was regulated under the provisions of 38 
C.F.R. § 20.609 (2006).  

The Board notes that, under the Veterans Benefits, Health 
Care, and Information Technology Act of 2006, Public Law 109-
461, the law governing payment of attorney fees was amended 
in several respects.  The amended regulations permit 
attorneys and agents to charge fees for representation after 
an agency of original jurisdiction has issued a decision on a 
claim or claims, and a notice of disagreement has been filed 
with respect to that decision on or after June 20, 2007.  38 
C.F.R. § 14.636 (2009).  

The new regulation also provides that, in cases in which a 
Notice of Disagreement (NOD) was filed on or before June 19, 
2007, attorneys and agents may charge fees only for services 
provided after both a final decision is promulgated by the 
Board with respect to the issue or issues, and the agent or 
attorney was retained not later than one year following the 
date that the decision by the Board was promulgated.  
38 C.F.R. § 14.636(c)(2) (2009).  

In the present case, the NOD was filed and an appeal 
perfected prior to the June 20, 2007 and therefore, the new 
regulations permitting payment for attorney fees prior to 
promulgation of a Board decision are not applicable to this 
appeal.  

The Board accordingly looks to 38 C.F.R. § 20.609 (2006), the 
regulation in effect at the time of the decision on appeal.  
See also 38 C.F.R. § 14.636(c)(2) (2009).  

Pursuant to 38 C.F.R. § 20.609 (2006), for an attorney to be 
eligible for payment of attorney fees, the record must show 
that a final decision had been promulgated by the Board with 
respect to the issue or issues involved, and that the 
attorney or agent was retained not later than one year 
following the date the Board's decision was promulgated. 38 
C.F.R. § 20.609(c) (2006).  

In the present case, there is not yet a final Board decision 
with respect to the issue involved, which is entitlement to a 
higher rating for the service-connected PTSD.  Thus, further 
action on the issue of entitlement to payment of attorney 
fees from past due benefits will be deferred and will be the 
subject of a separate decision of the Board at a later date.  

The issue of an increased rating for the service-connected 
PTSD is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  



REMAND

There is evidence of record which tends to show that the 
service-connected PTSD may have worsened since the February 
2008 VA (QTC) examination.  

In a June 2009 statement, the Veteran's attorney argued that 
the service-connected PTSD had worsened as evidenced by an 
August 19, 2008 VA treatment record.  Because of the evidence 
of possible worsening since the last examination, a new 
examination is needed to determine the severity of the PTSD.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).   

The record shows that the Veteran receives treatment for PTSD 
at VA.  Of record are treatment records from the VA 
healthcare system dated from July 2000 to July 2008.  

The Board finds that the RO should make an attempt and obtain 
the VA treatment records dated since July 2008 including a 
copy of the August 19, 2008 VA treatment record.  VA has a 
duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

Lastly, at the February 2008 VA (QTC) examination, the 
Veteran asserted that he missed work frequently due to the 
service-connected PTSD.  The record also shows that he is 
receiving Social Security Administration (SSA) disability 
benefits.  Of record are medical evaluations for the 
Veteran's SSA application.  A copy of the SSA decision 
awarding benefits is not of record.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court 
held, in essence, that records pertaining to SSA disability 
claims in possession of SSA are constructively in possession 
of VA (See 38 C.F.R. § 3.201), and that if VA does not seek 
to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment for his PTSD with the VA 
healthcare system since July 2008.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.  

2.  The RO should also obtain copies of 
documents dealing the Veteran's award of 
SSA disability benefits, as well as 
copies of any available medical records 
considered in conjunction with that 
determination.  

3.  The RO should schedule the Veteran 
for a psychiatric examination to 
determine the severity of the service-
connected PTSD.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score in accordance with DSM-IV for the 
PTSD since December 2004.  The complete 
rationale for any opinions expressed 
should be provided.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


